
	

113 HR 2034 IH: Advanced Composites Development Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2034
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. Michaud (for
			 himself, Ms. Tsongas,
			 Mr. Palazzo,
			 Mr. Lipinski, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology, and in addition to the
			 Committees on Homeland
			 Security, Armed
			 Services, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment and operation of
		  Advanced Composites Development Centers.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Composites Development Act of
			 2013.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Compared to traditional metals and woods,
			 reinforced composite materials are lightweight, corrosion resistant, high
			 strength, and durable.
			(2)Because of their
			 intrinsic physical qualities, composites have the ability to address national
			 priorities in infrastructure, energy, defense, and natural disaster mitigation
			 with innovative solutions.
			(3)To this end,
			 research on advancement in composite material development, new applications for
			 composites, or advanced manufacturing processes serves a critical national
			 interest.
			3.Advanced Composites
			 Development Centers
			(a)Establishment of
			 program
				(1)In
			 generalThe Secretary of
			 Transportation, the Secretary of Energy, the Secretary of Defense, and the
			 Secretary of Homeland Security shall carry out a program to improve our
			 Nation’s transportation infrastructure, advance the technologies used to
			 produce alternative energy, enhance our military security, and develop new
			 disaster mitigation systems by making grants to consortia to establish and
			 operate Advanced Composites Development Centers. In doing so, they shall work
			 with stakeholders to identify problems that can be solved over a period of 5
			 years through the development of an advanced composite material. By working
			 with the private sector and focusing on solutions to problems that can be
			 researched, developed, and demonstrated over a short period of time, each
			 Center will strive to produce new composite materials, including related
			 manufacturing processes or applications, that are lighter, stronger, and more
			 durable than existing materials, have lower life-cycle costs or lower overall
			 environmental impacts, and have an immediate practical application.
				(2)Designation of
			 CentersThe Centers shall be designated as follows:
					(A)The Secretary of Transportation shall
			 designate 1 Center for the development of advanced composites in civil
			 infrastructure and transportation.
					(B)The Secretary of
			 Energy shall designate 1 Center for the development of advanced composites in
			 energy technology.
					(C)The Secretary of
			 Defense shall designate 1 Center for the development of advanced composites in
			 military operations.
					(D)The Secretary of
			 Homeland Security shall designate 1 Center for the development of advanced
			 composites in disaster prevention and response.
					(E)Any 2 or more of the Secretaries described
			 in subparagraphs (A) through (D) may work together to explore opportunities to
			 designate a single Center that addresses issues of importance to the
			 Departments of each such Secretary.
					(3)Additional
			 collaborationEach Secretary designating a Center under paragraph
			 (2) may include reviewers from the Director of the National Institute of
			 Standards and Technology and the Director of the National Science Foundation to
			 leverage work that has been done at facilities supported by each of those
			 agencies.
				(b)Consortia
				(1)EligibilityTo
			 be eligible to receive a grant under this section for the establishment and
			 operation of a Center, a consortium shall—
					(A)be composed of qualifying entities,
			 including at least 1 prime applicant and 1 private company;
					(B)operate subject to
			 a binding agreement entered into by its members that documents—
						(i)the
			 proposed partnership agreement, including the governance and management
			 structure of the Center;
						(ii)measures to
			 enable cost-effective implementation of the program under this section;
						(iii)a
			 proposed budget, including financial contributions from non-Federal
			 sources;
						(iv)conflict of
			 interest procedures consistent with subsection (d)(2), all known material
			 conflicts of interest, and corresponding mitigation plans; and
						(v)an
			 accounting structure that enables the Secretary to ensure that the consortium
			 has complied with the requirements of this section; and
						(C)operate as a
			 nonprofit organization.
					(2)ApplicationA
			 consortium seeking to establish and operate a Center under this section, acting
			 through a prime applicant, shall transmit to the Secretary an application at
			 such time, in such form, and accompanied by such information as the Secretary
			 shall require, including a detailed description of the elements of the
			 consortium agreement required under paragraph (1)(B). If the consortium members
			 will not be located at one centralized location, such application shall include
			 a communications plan that ensures close coordination and integration of the
			 Center’s activities.
				(c)Selection and
			 schedule
				(1)SelectionThe Secretary shall select consortia for
			 grants for the establishment and operation of Centers through competitive
			 selection processes. In selecting consortia, the Secretary shall
			 consider—
					(A)the information a
			 consortium must disclose according to subsection (b);
					(B)any existing
			 facilities a consortium will provide for Center activities;
					(C)experience in
			 design, prototyping, and testing advanced composites;
					(D)existing ISO 17025
			 certification;
					(E)experience and
			 achievements working with the private sector and commercializing composite
			 materials technologies; and
					(F)opportunities to leverage previous support
			 that a member of the consortium has received from the Department or Departments
			 awarding the grant, the National Institute of Standards and Technology, or the
			 National Science Foundation to research, develop, demonstrate, or commercialize
			 an advanced composite.
					(2)ScheduleGrants
			 made for the establishment and operation of a Center shall be for a period not
			 to exceed 5 years, after which the grant may be renewed, subject to a
			 competitive selection process.
				(d)Center
			 Operations
				(1)In
			 generalCenters shall conduct or provide for multidisciplinary,
			 collaborative research, development, demonstration, and commercial application
			 of advanced composites technologies within the technology development focus
			 area or areas designated for the Center by the Secretary under subsection
			 (a)(2). Each Center shall—
					(A)encourage
			 collaboration and communication among the member qualifying entities of the
			 consortium and awardees by conducting activities whenever practicable at one
			 centralized location;
					(B)develop and
			 publish on the website of the Department or Departments of the designating
			 Secretary proposed plans and programs;
					(C)submit an annual
			 report to the Secretary summarizing the Center’s activities, including
			 detailing organizational expenditures and describing each project undertaken by
			 the Center; and
					(D)monitor project
			 implementation and coordination.
					(2)Conflicts of
			 interest
					(A)ProceduresCenters shall establish conflict of
			 interest procedures, consistent with those of the Department or Departments of
			 the designating Secretary, to ensure that employees and consortia designees for
			 Center activities who are in decisionmaking capacities disclose all material
			 conflicts of interest, including financial, organizational, and personal
			 conflicts of interest.
					(B)Disqualification
			 and revocationThe Secretary may disqualify an application or
			 revoke funds distributed to a Center if the Secretary discovers a failure to
			 comply with conflict of interest procedures established under subparagraph
			 (A).
					(e)Oversight
			 boardEach Secretary described in subsection (a)(1) shall
			 establish and maintain within its Department an Oversight Board to oversee the
			 progress of Centers.
			(f)Priority
			 ConsiderationThe Secretary shall give priority consideration to
			 applications in which 1 or more of the institutions comprising the applicant
			 consortium are 1890 Land Grant Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7061)), Predominantly Black Institutions (as defined in section 318 of the
			 Higher Education Act of 1965 (20 U.S.C. 1059e)), Tribal Colleges or
			 Universities (as defined in section 316(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1059c(b)), or Hispanic Serving Institutions (as defined in section
			 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)).
			(g)DefinitionsFor
			 purposes of this section:
				(1)Advanced
			 compositesThe term
			 advanced composites means polymer matrix composite materials,
			 including synthetic and natural fibers, as well as synthetic and bio-based
			 resins, used in structural, load-bearing applications. These materials may be
			 enhanced with nano-additives, and may be used in combination with traditional
			 and other advanced materials.
				(2)CenterThe
			 term Center means an Advanced Composites Development Center
			 established in accordance with this section.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(4)Prime
			 applicantThe term prime applicant means an
			 institution of higher education serving as the lead entity applying for a grant
			 under this section.
				(5)Qualifying
			 entityThe term
			 qualifying entity includes—
					(A)an appropriate State or Federal
			 entity;
					(B)a nonprofit
			 nongovernmental organization with expertise in advanced composites technology
			 research, development, demonstration, or commercial application;
					(C)any other relevant
			 entity the Secretary considers appropriate; or
					(D)a United States private company with
			 expertise in advanced composites technology research, development,
			 demonstration, or commercial application.
					(6)SecretaryThe
			 term Secretary means the Secretary or Secretaries designating a
			 Center under subsection (a)(2).
				(h)Authorization of
			 appropriationsFrom the funds
			 appropriated to research budgets of their respective departments, each
			 Secretary described in subsection (a)(1) is authorized to expend the following
			 amounts to carry out this section:
				(1)$15,000,000 for fiscal year 2014.
				(2)$16,000,000 for
			 fiscal year 2015.
				(3)$17,500,000 for
			 fiscal year 2016.
				(4)$19,000,000 for
			 fiscal year 2017.
				(5)$20,000,000 for
			 fiscal year 2018.
				
